DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/29/2021.  Claims 1-20 are pending in the application.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
As per claim 6, line 6, “data,;” should be changed to --data;--.  
As per claim 15, in accordance with the claim language, the claim is similar to method claim 5.  Thus, claim 15 should depend from claim 14 as claim method claim 5 depends from base claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 10-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2012/106910) (hereinafter “Chen”) (please see its English description of its machine translation, pages 1-9, in which this Office Action is relied upon).
Regarding claim 1, in according to Chen reference entirety, Chen discloses a method for clock frequency synchronization (MT; page 1: “Method and device for correcting clock jitter”), comprising: 
	obtaining (receiving), by a second communication module (clock jitter correction module) of a receiving device (RE), a user datagram protocol (UDP) packet (Ethernet frame) transmitted from a transmitting device (REC) (page 3, in reference to FIG. 2, it is disclosed “the present invention is utilized in a clock jitter correction module in an RE, so that an Ethernet frame with a large clock jitter received by the RE can be combed … less than 0.002 ppm.” Moreover, on the same page, it is also disclosed “the sender can be REC, and the receiver is RE; or the sender can be RE, and the receiver is REC.” In addition, the Ethernet frame is an equivalent of the claimed UDP packet); 
	storing (inputting), by the receiving device (RE), the UDP packet (Ethernet frame) in a cache (buffer) of the receiving device (RE) (page 3, in reference to FIG. 2, it is also disclosed “In S210, the received data is input to the buffer according to the Ethernet clock recovered from the received data, and the received data includes an interframe space between the Ethernet frame and the adjacent Ethernet frame”); 
	performing, by the receiving device (RE), an operation (exceed or not) on a value of the data volume (the received data from the buffer) of the UDP packet (Ethernet frame) in the cache (buffer) and a first value (amount of data) to obtain an absolute value of a difference between the value of the data volume (the received data from the buffer) and the first value (the amount of data) (page 3; in reference to FIG. 2, it is further disclosed “In S220, in the process of reading the received data from the buffer according to the local clock, if the amount of data of the received data buffered in the buffer exceeds the first threshold, the first reservation is deducted in the interframe interval”); 
	comparing, by the receiving device (RE), the absolute value with a preset threshold (first threshold) (page 3; in reference to FIG. 2, it is further disclosed “In S220 … if the amount of data of the received data buffered in the buffer exceeds the first threshold …”); 
	when the absolute value is greater than (exceeds) the preset threshold (first threshold), adjusting (deducting), by a receiving device (RE), a clock frequency of the crystal oscillator (local clock) in the receiving device (RE) to obtain a target clock frequency (clock jitter) (page 3; in reference to FIG. 2, it is further disclosed “In S220 … if the amount of data of the received data buffered in the buffer exceeds the first threshold, the first reservation is deducted in the interframe interval … wherein the local clock and the Ethernet clock is synchronized.”  In addition, reference to FIG. 3 and its corresponding description begins on page 4, steps S310 to S350, a process for deducting and inserting data to clock jitter correction method of the present invention is further elaborated); 
	wherein after the clock frequency (clock jitter) of the crystal oscillator (local clock) in the receiving device (RE) is adjusted, the absolute value of the difference between the value of the data volume and the first value is less than or equal to the preset threshold (first threshold), and the crystal oscillator (local clock) comprises a crystal oscillator with a programming interface (page 5: “The DAC converts the digital signal into an analog signal, and inputs the analog signal into an Oven Controlled Crystal Oscillator (OCXO) included in the phase-locked loop based on the local crystal to generate a local clock, so that the local clock generated by the phase-locked loop can be adjusted”); and 
	maintaining (synchronizing), by the receiving device (RE), clock frequency synchronization between the receiving device (RE) and the transmitting device (REC) based on the target clock frequency (clock jitter) (page 3: "If the CPRI base frame is obtained directly from the Ethernet frame received by the RE, the CPRI base frame will have a large clock jitter, and the clock jitter required by the CPRI standard cannot be maintained in the range of 0.002 ppm, and the subsequent processing of the CPRI base frame is performed will be affected, and even cause system crashes. Therefore, it is necessary to correct the clock jitter of the Ethernet frame received by the RE … wherein the local clock and the Ethernet clock is synchronized").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Chen also teaches wherein obtaining, by the second communication module of the receiving device, the UDP packet transmitted from the transmitting device comprises: receiving, by the second communication module of the receiving device, the UDP packet transmitting by the transmitting device (REC) (page 3, in reference to FIG. 2, it is disclosed “the present invention is utilized in a clock jitter correction module in an RE, so that an Ethernet frame with a large clock jitter received by the RE can be combed … less than 0.002 ppm.” Moreover, on the same page, it is also disclosed “the sender can be REC, and the receiver is RE; or the sender can be RE, and the receiver is REC.” In addition, the Ethernet frame is an equivalent of the claimed UDP packet); or, receiving, by the second communication module of the receiving device, the UDP packet forwarded by a switch, after the switch receives the UDP packet transmitted by the transmitting device (page 3: “During the transmission of the Ethernet frame via Ethernet, due to the influence of the Ethernet switch, etc., a large random jitter B is introduced for the Ethernet frame. Therefore, the frame header interval of the Ethernet frame received by the RE is 260.4 ns+A+B. Exceeded the limit of 0.002ppm.”).
	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Chen also teaches wherein maintaining (synchronizing), by the receiving device (RE), clock frequency synchronization between the receiving device (RE) and the transmitting device (REC) based on the target clock frequency (jitter clock) comprises: processing, by the receiving device (RE) based on the target clock frequency (), the UDP packet (Ethernet frame) transmitted from the transmitting device (REC) based on a preset target clock frequency to maintain clock frequency synchronization between the receiving device (RE) and the transmitting device (REC) (page 3: “In S220, in the process of reading the received data from the buffer according to the local clock, if the amount of data of the received data buffered in the buffer exceeds the first threshold, the first reservation is deducted in the interframe interval. The amount of invalid data, if the amount of data of the received data buffered in the buffer is lower than the second threshold, inserting a second predetermined amount of invalid data in the interframe space to obtain output data output from the buffer, wherein the local clock and the Ethernet clock is synchronized”).
	As per claim 10, the claim calls for an apparatus having limitations variously and essentially mirrored functional limitations of method claim 1. Thus, it is anticipated by Chen for the same rationales applied to method claim 1 as above discussed.
	As per claims 11-12 and 19, the claims call for an apparatus having limitations variously and essentially mirrored functional limitations of method claims 1, 2 and 9. Thus, they are anticipated by Chen for the same rationales applied to method claims 1, 2 and 9 as above discussed.

Allowable Subject Matter
Claims 3-8, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 11 and further limits with novel and unobvious limitations of “wherein when the absolute value is greater than the preset threshold, adjusting, by the receiving device, the clock frequency of the crystal oscillator in the receiving device to obtain the target clock frequency comprises: when the value of the data volume is greater than the first value and the absolute value of the difference between the value of the data volume and the first value is greater than the preset threshold, adjusting, by the receiving device, the clock frequency of the crystal oscillator in the receiving device to obtain the target clock frequency; or, when the value of the data volume is less than or equal to the first value and the absolute value of the difference between the value of the data volume and the first value is greater than the preset threshold, adjusting, by the receiving device, the clock frequency of the crystal oscillator in the receiving device to obtain the target clock frequency,” as recited in claims 3 and 13; “wherein adjusting, by the receiving device, the clock frequency of the crystal oscillator in the receiving device to obtain the target clock frequency comprises: adjusting, by receiving device, the clock frequency of the crystal oscillator in the receiving device through a proportion integral differential (PID) algorithm to obtain the target clock frequency,” as recited in claims 4-5 and 14-15; “wherein the receiving device is connected to a display device; and the method further comprises: after adjusting, by the receiving device, the clock frequency of the crystal oscillator in the receiving device to obtain the target clock frequency, processing, by the receiving device, the UDP packet in the cache based on the target clock frequency to obtain multimedia data; wherein the display device is configured to display or play the multimedia data,” as recited in claims 6-8 and 16-18; and “wherein the processor configured to maintain clock frequency synchronization between the receiving device and the transmitting device based on the target clock frequency is configured to: decapsulate the UDP packet in the cache based on the target clock frequency and with reference to a UDP to obtain code stream data; and decompress the code stream data to obtain multimedia data and maintain clock frequency synchronization between the receiving device and the transmitting device,” as recited in claim 20, structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. (US 2021/0243242).
Ganesh et al. (US 2012/0176201).
Takagi et al. (US 2011/0006818).
Ichikawa et al. (US 7,940,805).
Su et al. (US 9,967,086).
Martin (US 2002/0186681).
Google English Translation of WO2012106910, 9 pages, November 02, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 02, 2022